     Case: 1:19-cv-02710 Document #: 1-2 Filed: 04/22/19 Page 1 of 1 PageID #:133



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                       Case No. 19-cv-02710
               Plaintiff,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                Defendants.


                      Schedule A – Sealed Document Pursuant to LR26.2

       This document is being filed under seal with a Motion for Leave to File Documents under

Seal. A full version of Schedule A will be delivered to the Court in a sealed envelope and will

remain under seal until further order of this Court.

Dated this 22nd day of April 2019.            Respectfully submitted,


                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              RiKaleigh C. Johnson
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              rjohnson@gbc.law

                                              Counsel for Plaintiff H-D U.S.A., LLC
